Kincheloe, Judge:
This appeal for reappraisement has been submitted for decision .upon an oral stipulation entered into by and between counsel for the Respective parties.
Accepting the stipulation.as a statement of fact, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is florins 1.12 per square yard, plus extra cost for single packing as invoiced, regular packing included, net.
Judgment will be rendered accordingly.